Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamori et al., JP 2014-108988 in view of the third party submission contained within the Information Disclosure filed February 9, 2021.  U.S. Patent Application Publication No. 20160185884 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	The aforementioned third party submission evaluates the results from a GPC trace from which a differential molecular weight distribution curve labeled Figure 3(a) was created.  A mathematical treatment on that curve was used to verify that:
(i) the area under the curve from the starting point to a line corresponding to 30,000 molecular weight was 22.38%,
(ii) the area under the curve from the starting point to a line corresponding to 80,000 molecular weight was 48.1%, and
(iii) the area under the curve from a line corresponding to 300,000 molecular weight to the end point was 10.3%
consistent with conditions (I), (II), and (III) respectively of claim 1.

	As for claims 6 and 7, it is intimated in paragraph [0002] that the methacrylic resin blends derived from the prior art method would have utility in the manufacture of lamp covers for vehicles.
It is acknowledged that two documents have been cited in the aforementioned statement of rejection under 35 U.S.C. 102 (a)(1).  According to section 2131.01 of the MPEP, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:
(A) Prove the primary reference contains an  “enabled disclosure; ”
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.
Clearly, the third party submission was relied upon to illustrate that an exemplified permutation of the prior art methacrylic resin was inherently in possession of a molecular weight distribution consistent with that outlined in claim 1.
Allowable Subject Matter
Claims 3 to 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art Example 4 does not clear yield a mixture of three polymers differing in their average molecular weight as each of claims 3 to 5 stipulate.
As an aside, U.S. Patent Application Publication No. 2017/0190896 is the U.S. family member of at least one additional disclosure cited in more than one foreign patent office.  Whereas at least one of those other offices concluded that the claims are patentable over this document, another reasoned that, inasmuch as it taught methacrylic resin mixtures anticipatory of the HP value, LP value, and PR value delineated in dependent claim 5, it would necessarily follow that the limitations of claim 1 would likewise be held in those mixtures.  The present Examiner doesn’t follow that logic.  Not only are there 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 13, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765